Per Curiam.
We are entirely satisfied with the result reached by the learned referee in this action, and, in the main, with the reasoning of the able opinion submitted by him in deciding the same. We, however, prefer to place our decision, in affirming the judgment, upon the ground that the plaintiff was bound to assert, within a reasonable time, whatever right he claimed to have acquired under the agreement of June 13,1864; and having practically failed to make any such assertion, by acts contemplated by such agreement, within a period of 20 years, he should be held to have abandoned all such right, and to have ceased to have any claim to the possession of the premises, or any interest therein; especially so, as.the premises have been conveyed to other parties, and Erastus Spaulding, with whom he contracted, is dead. The judgment and the order granting an additional allowance should be affirmed, with costs.